Citation Nr: 0211710	
Decision Date: 09/11/02    Archive Date: 09/19/02	

DOCKET NO.  99-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for metatarsus primus 
varus as being secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

3.  Entitlement to service connection for liver cysts, 
claimed as a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
June 1996.  

This matter arises from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In a July 2002 statement, the veteran's representative raised 
the issue of the veteran's entitlement to service connection 
for a gynecological disorder, to include an acquired ovarian 
cyst.  This matter has not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  Nor is it "inextricably 
intertwined" with the issues now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (2001).  Accordingly, it is 
referred to the RO for all action deemed necessary.  

After reviewing the record, the Board finds that the issues 
on appeal are those stated on the cover page of this 
decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues now on appeal has been obtained.  

2.  Metatarsus primus varus is a developmental abnormality 
that was not aggravated during military service.  

3.  The RO denied the veteran service connection for migraine 
headaches by rating decision dated in April 1997.  The 
veteran was notified of that determination, but did not 
appeal.

4.  Additional evidence submitted since the RO's April 1997 
denial is comprised of a report of the veteran's private 
treatment during 1997 and the March 2002 opinion of a VA 
neurologist.  This evidence is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim.

5.  Liver cysts did not have their onset during the veteran's 
military service, and cannot be attributed to an incident of 
such service.  


CONCLUSIONS OF LAW

1.  Metatarsus primus varus was not incurred in, or 
aggravated by, the veteran's active military service, is not 
proximately due to a service-connected disability, and has 
not been aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  The RO's April 1997 decision that denied service 
connection for migraine headaches is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2001).

3.  The evidence received subsequent to the RO's April 1997 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for migraine headaches is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

4.  Liver cysts were not incurred in, or aggravated by, the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
and a supplemental statement of the case that informed her of 
the evidence used in conjunction with her claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, she 
was provided adequate notice as to the evidence needed to 
substantiate her claims.  She also was given an opportunity 
to submit additional evidence in support of her claims.  In 
addition, the Board sought the opinions of medical 
specialists associated with the Veterans Health 
Administration.  Once received, the veteran was given an 

opportunity to offer any additional evidence or arguments 
regarding the opinions elicited.  See 38 C.F.R. § 20.903 
(2001).  Thus, all relevant facts have been properly 
developed, and all evidence necessary for equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively narrow 
questions of law and fact on which this case turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claims.  

II.  Service Connection for Metatarsus Primus Varus

The veteran contends that she developed metatarsus primus 
varus as a result of her service-connected bilateral hallux 
valgus.  She does not claim that metatarsus primus varus 
developed during military service; nor does the record 
indicate otherwise.  Service medical records are completely 
negative for either diagnosis or treatment for this disorder.  
As such, the limited question for Board consideration is 
whether service connection can be granted for metatarsus 
primus varus on a secondary basis.  In this regard, service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disability.  
See 38 C.F.R. § 3.310.  Moreover, service connection may be 
granted if a disability that is otherwise nonservice-
connected is aggravated by either one, or a combination of, a 
veteran's service-connected disabilities.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Conversely, service 
connection is not warranted for developmental defects, absent 
and indication of "aggravation."  See 38 C.F.R. § 3.303(a).  
It is within this context that the veteran's claim for 
service connection for metatarsus primus varus must be 
examined.  

As previously noted, metatarsus primus varus was not observed 
during the veteran's military service.  However, during a VA 
orthopedic examination conducted in 

February 1997, mild metatarsus primus varus deformity of both 
first metatarsals was noted.  No particular irritation of the 
head of the first metatarsal was apparent.  X-ray studies 
reflected a minimal metatarsus primus varus.  The examiner 
did not offer an opinion regarding the etiology of the 
metatarsus primus varus observed. 

In April 2002, a VA specialist in orthopedic surgery offered 
an opinion regarding the disability claimed.  He indicated 
that metatarsus primus varus is not a disease.  Instead, it 
is a description of medial inclination of the first 
metatarsal in relation to the remainder of the other four 
metatarsal bones.  He stated that this is due to the pattern 
of development of the feet.  In itself, the diagnosis merely 
represents the shape of the foot, and is not productive of 
symptoms.  It is often accompanied by 
the opposite configuration of the first metatarsal joint with 
lateral inclination of the great toe.  

The foregoing indicates that service connection is not 
warranted for metatarsus primus varus.  This is so because 
this is a developmental defect, see 38 C.F.R. § 3.303(a) and 
because the evidence does not otherwise demonstrate that it 
increased beyond its natural progression either as a result 
of military service or as a result of any of the veteran's 
service-connected disabilities, to include bilateral hallux 
valgus.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. 
App. 439.  

III.  New and Material Evidence Regarding Service Connection
for Migraine Headaches

The veteran contends that she developed migraine headaches 
during military service.  Alternatively, she contends that 
migraine headaches are the result of her service-connected 
sinusitis with allergic rhinitis.  The RO first denied the 
veteran service connection for migraine headaches in April 
1997.  The veteran was informed of that decision and of her 
appellate rights, but she did not appeal.  Because the RO 
previously denied the veteran entitlement to service 
connection for 

migraine headaches, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105 applies.  As such, the first question to 
be answered is whether new and material evidence has been 
presented which would justify a "reopening" as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; Pensions, Compensation, Dependency:  New and 
Material Evidence; Standard Definition" 55 Fed. Reg. 19,088, 
19,089 (1990).  New evidence will be presumed credible at 
this point solely for the purpose of determining whether a 
claim should be reopened.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all three tests are satisfied, the 
claim must be reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for migraine 
headaches that become manifest to a degree of 10 percent or 
more within one year following the 

veteran's discharge from military service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may also be granted based upon 
continuity and chronicity of symptomatology as set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic disorder in service, and that the disorder 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection may still be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  Alternatively, and as 
previously noted, service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disability.  See 38 C.F.R. § 3.310.  In 
this regard, the tenets set forth and previously cited in 
Allen, 7 Vet. App. 439 are also for consideration. 

The evidence of record when the RO denied the veteran service 
connection for migraine headaches in April 1997 was comprised 
of the veteran's service medical records, her statements, and 
the report of a VA general medical examination conducted in 
February 1997.  The service medical records noted the 
veteran's complaints in August 1995 of headaches occurring 
every 2 to 3 months.  At that time, she gave a five-year 
history of such headaches, and explained that the pattern had 
not changed significantly during that time.  She explained 
that there was no particular relationship between these 
headaches and activity or meals, and indicated that lying 
down relieved them.  Probable migraine was diagnosed.  During 
a physical examination conducted in December 1995 prior to 
the veteran's discharge from military service, her 
neurological system was noted to be within normal limits.  

During the VA general medical examination conducted in 
February 1997, the veteran provided a 15-year history of 
migraine headaches, and indicated that she experienced them 
approximately twice a year during service.  She explained 
that her headaches were usually bifrontal/bitemporal, and 
were typically relieved with 

rest.  She reported experiencing only one migraine headache 
following her separation from service.  Final assessment was 
occasional migraine headache.  Based upon that evidence, the 
RO concluded that the record as then constituted did not 
demonstrate a firm diagnosis of migraine headaches.  The RO 
concluded that the veteran's complaints of headaches during 
August 1995, alone, was insufficient to establish the 
presence of migraine headaches, notwithstanding the history 
of headaches offered by the veteran. 

Evidence submitted by the veteran since the RO rendered its 
April 1997 denial includes reports of her private medical 
treatment during 1997, and the opinion of a VA neurologist 
dated in March 2002.  The reports of the veteran's private 
medical treatment do not refer to migraine headaches.  The 
opinion offered by the VA neurologist notes the veteran's 
complaints of headaches in August 1995, along with the 
history that she gave regarding headaches during the prior 
five-year period that occurred approximately every 2 to 3 
months.  The physician stated that the veteran had indicated 
that headaches were relieved by lying down, had not changed 
much over the years, and did not require any medication.  He 
observed that the veteran had related that the headaches did 
not have any relationship to periods of activity or to meals, 
and that the veteran had mentioned a positive family history 
for headaches in her mother and her sister.  He recorded 
further that although probable migraines were diagnosed, 
neurological examination was within normal limits.  He also 
related that the veteran had given a 15-year history of 
headaches during the VA general medical examination conducted 
in February 1997, and that she had indicated having 
experienced only one episode that had been relieved without 
medications.  The examiner also considered that the veteran 
had been treated for nasal symptoms as early as December 1985 
without any mention or complaint of headaches.  

The examiner concluded that there is no causal relationship 
between the veteran's probable migraine headaches and her 
military service.  In reaching this conclusion, he noted that 
two of the veteran's family members are affected by 
headaches, that the veteran complained of episodic and 
frequent headaches, and concluded that more likely than not, 
the veteran has a mild familial form of migraine.  He opined 
that there is no relationship between the veteran's service-
connected sinusitis and allergic rhinitis and migraine 
headaches.  

The question presented is whether the evidence submitted 
since the RO's April 1997 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the evidence is "new" to the 
extent that the VA neurologist's March 2002 opinion was not 
of record when that decision was rendered.  However, the 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  In effect, it is not 
probative; it does not tend to prove or actually prove that 
migraine headaches are etiologically related to either the 
veteran's military service or to her service-connected 
sinusitis with allergic rhinitis.  Parenthetically, the 
history of migraines given by the veteran was of record when 
the RO rendered its April 1997 denial.  Given that the only 
evidence that is "new" is that contained in the VA 
neurologist's opinion, and because that opinion precludes any 
relationship between either military service or a service-
connected disability and possible migraine headaches, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, it is not 
"new and material" as contemplated by the provisions of 
38 C.F.R. § 3.156(a).  Accordingly, it is not sufficient to 
reopen the veteran's claim of entitlement to service 
connection for migraine headaches.  See 38 U.S.C.A. § 5108.  

As a final matter, it should be noted that although the RO 
denied the issue of service connection for migraine headaches 
on the merits, the statement of the case furnished the 
veteran in September 1999 provided her with the laws and 
regulations regarding the need for new and material evidence 
to reopen a previously denied claim.  Given that the veteran 
had been notified of the RO's previous denial, she was on 
notice both as to the nature of her current claim and the 
type of evidence required in order to have it reopened.  
Thus, there is no prejudice to the veteran in this regard.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


IV.  Entitlement to Service Connection for Liver Cysts

The veteran contends that she developed liver cysts during 
military service.  She cites abdominal pain during service in 
support thereof, and asserts that proper diagnostic 
techniques were not employed during military service that 
otherwise would have reflected the presence of that 
disability prior to her discharge therefrom.  The provisions 
of 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 are 
incorporated herein by reference.  

The facts are as follows.  The veteran sought medical 
treatment for left lower abdominal/pelvic pain in September 
1995.  A pelvic sonogram revealed a simple appearing right 
ovarian cyst.  However, no liver cysts were noted.  

In October 1997, the veteran sought private medical treatment 
for severe pain in the left lower quadrant of the abdomen.  A 
computerized tomography scan of the 
abdomen showed a large cystic lesion in the left hepatic lobe 
and a hypodense lesion in the medial segment of the left 
hepatic lobe.  During the following month, the veteran sought 
treatment at the emergency room of a private hospital, again 
complaining of abdominal pain.  She underwent aspiration of 
the cystic lesion in the left hepatic lobe under ultrasound 
guidance.  She complained of a lancing pain in her side as 
soon as the needle was introduced into the cyst, and she 
developed a generalized low abdominal pain shortly 
thereafter.  A computerized tomography scan of the abdomen 
subsequently showed a large left lobe liver cyst which was 
relatively unchanged since the testing conducted in October 
1997.  The final assessment was peritonitis.  The 1997 
private medical records did not offer an opinion regarding 
the etiology of the hepatic cyst diagnosed.

The Board sought the opinion of a VA gastroenterologist in 
conjunction with the current appeal.  The gastroenterologist 
indicated that it was highly unlikely that the finding of 
hepatic hemangioma and simple hepatic cyst was related to the 
veteran's 
military service.  The physician also considered the 
veteran's service-connected disabilities, and concluded that 
none of these disabilities had been linked medically to 
either liver hemangiomas or simple hepatic cysts.  

The foregoing does not offer a clinical basis upon which to 
predicate a grant of service connection for liver cysts.  
Neither the veteran's service medical records, the reports of 
her private medical treatment subsequent to service, nor the 
opinion elicited from a VA gastroenterologist tends to link 
such cysts to the veteran's military service.  As such, 
service connection is not warranted for the disability 
claimed.  

Again, the Board notes that the RO denied service connection 
for the disability claimed, holding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a "stomach 
condition."  However, to the extent that the question of the 
relationship of the veteran's liver cysts to military service 
was addressed, it was done so on the merits.  Moreover, the 
statement of the case furnished to the veteran in September 
1999 cited the laws and regulations 
governing a grant of service connection on the merits.  In 
addition, the veteran's representative addressed the issue of 
the veteran's entitlement to service connection for "liver 
dysfunction" on the merits.  As such, there is no prejudice 
to the veteran in proceeding with this appeal, 
notwithstanding that the RO framed the issue as whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a "stomach condition."  See 
Bernard, 4 Vet. App. 394.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).   



ORDER

Service connection for metatarsus primus varus is denied.  

New and material evidence not having been submitted, service 
connection for migraine headaches is denied.  

Service connection for liver cysts is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

